UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6629


EDWARD LITTLES, JR.,

                  Petitioner - Appellant,

             v.

STATE OF SOUTH CAROLINA,

                  Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:07-cv-03760-CMC)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Edward Littles, Jr., Appellant Pro Se.    Donald John Zelenka,
Deputy Assistant Attorney General, Melody Jane Brown, Samuel
Creighton Waters, Assistant Attorneys General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edward    Littles,    Jr.,          seeks    to    appeal       the   district

court’s    order     accepting    the    recommendation           of     the   magistrate

judge     and   denying   relief        on       his     28    U.S.C.    § 2254     (2006)

petition.       We    dismiss    the    appeal         for     lack     of   jurisdiction

because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                             See 28 U.S.C.

§ 2107 (2006).        “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”                      Bowles v. Russell,

551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on February 27, 2009.           The notice of appeal was filed on April

1, 2009. *      Because Littles failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                   We deny Littles’s motion for a

certificate of appealability as moot.                         We dispense with oral

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3